ICJ_168_Jadhav_IND_PAK_2018-01-17_ORD_01_NA_00_EN.txt.                       INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                           JADHAV CASE
                           (INDIA v. PAKISTAN)


                        ORDER OF 17 JANUARY 2018




                             2018
                      COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                         AFFAIRE JADHAV
                           (INDE c. PAKISTAN)


                     ORDONNANCE DU 17 JANVIER 2018




5 CIJ1130.indb 1                                       7/06/18 11:21

                                               Official citation :
                                          Jadhav (India v. Pakistan),
                              Order of 17 January 2018, I.C.J. Reports 2018, p. 3




                                            Mode officiel de citation :
                                         Jadhav (Inde c. Pakistan),
                            ordonnance du 17 janvier 2018, C.I.J. Recueil 2018, p. 3




                                                                                1130
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157328-2




5 CIJ1130.indb 2                                                                       7/06/18 11:21

                                         17 JANUARY 2018

                                             ORDER




                     JADHAV CASE
                   (INDIA v. PAKISTAN)




                    AFFAIRE JADHAV
                   (INDE c. PAKISTAN)




                                         17 JANVIER 2018

                                         ORDONNANCE




5 CIJ1130.indb 3                                           7/06/18 11:21

                    3 	




                                   INTERNATIONAL COURT OF JUSTICE

                                                    YEAR 2018
        2018
     17 January
     General List                                 17 January 2018
      No. 168

                                              JADHAV CASE
                                             (INDIA v. PAKISTAN)




                                                     ORDER


                    Present: 
                             President Abraham; Vice‑President Yusuf; Judges Owada,
                             Tomka, Bennouna, Cançado Trindade, Greenwood, Xue,
                             Donoghue, Gaja, Sebutinde, Bhandari, Robinson,
                             Gevorgian; Judge ad hoc Jillani; Registrar Couvreur.



                        The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 48 of the Statute of the Court and to Arti-
                    cles 44, 45, paragraph 2, 48 and 49 of the Rules of Court,
                       Having regard to the Application filed in the Registry of the Court on
                    8 May 2017, whereby the Republic of India (hereinafter “India”) insti-
                    tuted proceedings against the Islamic Republic of Pakistan (hereinafter
                    “Pakistan”), concerning alleged violations of the Vienna Convention on
                    Consular Relations of 24 April 1963 “in the matter of the detention and
                    trial of an Indian National, Mr. Kulbhushan Sudhir Jadhav”, sentenced
                    to death in Pakistan,
                       Having regard to the Request for the indication of provisional mea-
                    sures submitted by India on 8 May 2017 and to the Order by which the
                    Court indicated provisional measures on 18 May 2017,
                       Having regard to the Order dated 13 June 2017, whereby the President
                    of the Court fixed 13 September 2017 and 13 December 2017 as the

                    4




5 CIJ1130.indb 4                                                                                7/06/18 11:21

                   4 	                        jadhav (order 17 I 18)

                   respective time‑limits for the filing of a Memorial by India and a Counter‑­
                   Memorial by Pakistan,
                      Having regard to the Memorial and the Counter‑Memorial duly filed
                   by the Parties within those time‑limits ;
                      Whereas, by a letter dated 19 December 2017, the Agent of India indi-
                   cated, inter alia, that the Counter‑Memorial of Pakistan raised “issues of
                   fact and law that may not necessarily have been anticipated by India and
                   considered in the Memorial filed by India” ; whereas he further stated that
                   the Government of India, referring to Article 45, paragraph 2, of the
                   Rules of Court, requested the Court to authorize the submission of a
                   Reply by India and a Rejoinder by Pakistan ; and whereas the Agent indi-
                   cated that India requested that each Party be granted a period of
                   three months for the preparation of its pleading ;
                      Whereas, by letter dated 5 January 2018, the Co‑Agent of Pakistan
                   stated, inter alia, that the Government of Pakistan considered that “the
                   Court [was], following receipt of the initial written pleadings, sufficiently
                   informed of the contentions of fact and law relied upon by India and
                   Pakistan” and that the submission of further pleadings in the case was
                   not necessary ; whereas the Co‑Agent further stated that,
                         “[n]evertheless, and without prejudice to the foregoing, in the event
                         that India is further and clearly able to particularize the basis for its
                         request for a further round of pleadings, within a shorter time frame,
                         in the interests of ensuring a full and fair process, Pakistan may be
                         amenable to acceding to a further round of pleadings, should the
                         Court also consider this to be necessary”;
                      Whereas, by letter dated 5 January 2018, India, in light of the views
                   expressed by Pakistan, was invited to furnish the Court with any further
                   observations that it may wish to make by 10 January 2018; and whereas
                   by letter of the same date Pakistan was informed that it would have the
                   opportunity to provide any comments it may wish to make on those
                   observations by 15 January 2018;
                      Whereas, by letter dated 10 January 2018, the Agent of India reiterated
                   its position that Pakistan, in its Counter‑Memorial, had for the first time
                   “set out its defence and in doing so ha[d] raised various issues of fact and
                   law” ; whereas he further stated that Pakistan, in particular, was seeking
                   to develop various legal theories as a defence against violations of the
                   Vienna Convention ; whereas the Agent of India stated that the allega-
                   tions of fact and submissions of law made by Pakistan in its Counter‑­
                   Memorial “would have to be fully rebutted” ; whereas the Agent indicated
                   further that India also sought an opportunity to place on record recent
                   developments in the case ; and whereas, finally, the Agent reiterated
                   India’s Request that the Court authorize the submission of a Reply and
                   that a period of three months be granted for the preparation of that
                   pleading ;


                   5




5 CIJ1130.indb 6                                                                                     7/06/18 11:21

                   5 	                        jadhav (order 17 I 18)

                      Whereas, by letter dated 15 January 2018, the Co‑Agent of Pakistan
                   submitted that India still failed to identify any issue that could not have
                   been addressed in its Memorial and that it was “in essence, now seeking
                   a further opportunity (if not a second chance) to supplement its Memo-
                   rial, in respect of facts and matters that it should already have addressed” ;
                   whereas the Co‑Agent stated in his letter that India could not be taken by
                   surprise by the content of the Counter‑Memorial, since Pakistan had
                   already presented its key arguments during the proceedings on provi-
                   sional measures despite of the urgency and short notice ; whereas the
                   Co‑Agent added that the interests of justice and fairness would not be
                   served by delaying the adjudication of the case yet further ; whereas the
                   Co‑Agent nevertheless indicated that “with due deference to the Court . . .
                   Pakistan would respectfully consent to a further round of pleadings,
                   which permits two months to India to serve its Reply and Pakistan
                   two months thereafter for a Rejoinder” ;


                     Taking into account the views of the Parties and the circumstances of
                   the case,
                     Authorizes the Republic of India to submit a Reply and the Islamic
                   Republic of Pakistan to submit a Rejoinder ;
                       Fixes the following time‑limits for the filing of those pleadings :

                       17 April 2018 for the Reply of the Republic of India ;
                       17 July 2018 for the Rejoinder of the Islamic Republic of Pakistan ; and
                   
                       Reserves the subsequent procedure for further decision.

                     Done in English and in French, the English text being authoritative, at
                   the Peace Palace, The Hague, this seventeenth day of January, two thou-
                   sand and eighteen, in three copies, one of which will be placed in the
                   archives of the Court and the others transmitted to the Government of
                   the Republic of India and the Government of the Islamic Republic of
                   Pakistan, respectively.

                                                                 (Signed) Ronny Abraham,
                                                                             President.
                                                                (Signed) Philippe Couvreur,
                                                                              Registrar.




                   6




5 CIJ1130.indb 8                                                                                    7/06/18 11:21

